Citation Nr: 1644705	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  11-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent prior to October 25, 2011, and greater than 40 percent thereafter, for osteoarthritis of the spine with scoliosis and L4-L5 spondylolisthesis. 

2.  Entitlement to an initial compensable rating prior to October 25, 2011, and to an initial rating greater than 20 percent thereafter, for lumbar radiculopathy of the right lower extremity with sciatic nerve impairment. 

3.  Entitlement to a separate compensable rating for impairment of the external popliteal (common peroneal) nerve of the right thigh. 

4.  Entitlement to a separate compensable rating for impairment of the external cutaneous nerve of the right thigh. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a disability rating greater than 20 percent for osteoarthritis of the spine with scoliosis and L4-L5 spondylolisthesis.  The Veteran disagreed with this decision in July 2009.  He perfected a timely appeal in April 2011.

In a March 2011 rating decision, the RO granted service connection for lumbar radiculopathy of the right lower extremity, assigning a zero percent rating effective May 14, 2009.  This decision was issued to the Veteran and his service representative in April 2011.  Because the initial rating assigned to the Veteran's service-connected lumbar radiculopathy is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a June 2012 rating decision, the RO assigned an increased 40 percent rating effective October 25, 2011, for the Veteran's service-connected osteoarthritis of the spine with scoliosis and L4-L5 spondylolisthesis.  The RO also assigned a higher initial 20 percent rating effective October 25, 2011, for the Veteran's service-connected lumbar radiculopathy of the right lower extremity.  Id.

In September 2011, October 2012, and in August 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900 (2015); 38 U.S.C.A. § 7107 (a)(2) (West 2014).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected osteoarthritis of the spine with scoliosis and L4-L5 spondylolisthesis is more disabling than currently evaluated.  He also contends that his service-connected lumbar radiculopathy of the right lower extremity with sciatica is more disabling than currently (and initially) evaluated.  He further contends that he is entitled to separate compensable ratings for the external popliteal (common peroneal) and external cutaneous nerves of the right thigh which are residuals of his service-connected osteoarthritis of the spine.  He finally contends that his service-connected disabilities preclude his employment, entitling him to a TDIU.  The Board acknowledges that this appeal has been remanded to the AOJ on several occasions, most recently in August 2016.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's increased rating claim for osteoarthritis of the spine with scoliosis and L4-L5 spondylolisthesis, the Board notes that the Court recently issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the spine, as in this case) in order to satisfy judicial review in increased rating claims.  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  

Unfortunately, a review of the Veteran's most recent VA examination for the spine in August 2016 shows that this examination report does not comply with the new requirements outlined by the Court in Correia.  For example, the August 2016 VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) does not contain information regarding whether the range of motion testing of the Veteran's thoracolumbar spine conducted at that examination was active or passive or weight-bearing or non-weight-bearing.  Thus, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current nature and severity of his service-connected osteoarthritis of the spine with scoliosis and L4-5 spondylolisthesis.

With respect to the Veteran's higher initial rating claim for lumbar radiculopathy of the right lower extremity with sciatica and his claims for separate compensable ratings for impairment of the external popliteal (common peroneal) nerve of the right thigh and for impairment of the external cutaneous nerve of the right thigh, the Board notes that, in its prior remand issued in August 2016, it directed the AOJ to schedule the Veteran for appropriate examination to determine the current nature and severity of these residuals of his service-connected osteoarthritis of the spine.  See Board remand dated August 8, 2016, at pp. 3-4.  The AOJ also was advised that the Veteran should be examined by a neurologist, if possible, and an electromyograph (EMG) should be conducted.  Id.  The Board asked the AOJ to have an examiner comment on a prior VA examination conducted in October 2011 in which the October 2011 VA examiner found evidence of involvement of the Veteran's right external popliteal and external cutaneous nerves and to determine whether what was shown in these nerves at the October 2011 examination was moderate, moderately severe, or severe paralysis in either nerve.  Id.

It does not appear that the AOJ complied with all of the Board's remand instructions concerning the residuals of the Veteran's service-connected osteoarthritis of the spine.  For example, no EMG was conducted of the Veteran's right thigh as part of the VA peripheral nerves conditions DBQ in August 2016.  The VA peripheral nerves conditions DBQ examiner noted that the Veteran reported radicular pain in his legs and also denied radicular pain in his legs; these findings appear to contradict each other.  This examiner also stated that the Veteran's peripheral nerves conditions diagnosis was lumbar degenerative disc disease (which is not a peripheral nerves diagnosis).  In response to a request from the AOJ for an addendum to the VA peripheral nerves conditions DBQ in August 2016, a different VA clinician stated in October 2016, "No nerve groups EFFECTED.  VETERAN HAS SUBJECTIVE SYMPTOMS WITHOUT OBJECTIVE FINDING FOR ANY PN."  (Emphasis in original.)  This finding of no peripheral neuropathy (or PN) in August 2016 is not in accord with prior findings in October 2011 of neuropathy in the Veteran's external popliteal (common peroneal) nerve of the right thigh and external cutaneous nerve of the right thigh.  Finally, it does not appear that either the August 2016 or October 2016 VA clinicians reviewed the October 2011 VA examination and commented on whether the findings obtained at that examination showed moderate, moderately severe, or severe paralysis in the external popliteal or external cutaneous nerves of the Veteran's right thigh (as requested in the Board's August 2016 remand).  Given these deficiencies in the medical evidence obtained in response to the most recent remand, the Board reluctantly concludes that these claims must be remanded again for another examination which provides the requested information concerning the nature and severity of the Veteran's service-connected lumbar radiculopathy of the right lower extremity with sciatica, impairment of the external popliteal (common peroneal) nerve of the right thigh, and impairment of the external cutaneous nerve of the right thigh.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in October 2016 without complying with the August 2016 remand instructions.  Given this error, another remand is required.

With respect to the Veteran's TDIU claim, the Board notes that adjudication of the increased rating claims being remanded to the AOJ likely will affect adjudication of the TDIU claim.  Thus, the Board finds that the TDIU claim is inextricably intertwined with the other claims being remanded in this appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, adjudication of the TDIU claim is deferred.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records which have not been obtained already.

2.  Schedule the Veteran for a VA spine examination to determine the current nature and severity of his service-connected osteoarthritis of the spine with scoliosis and L4-L5 spondylolisthesis. 

3.  Schedule the Veteran for a VA peripheral nerves examination to determine the current nature and severity of his service-connected residuals of his osteoarthritis of the spine with scoliosis and L4-L5 spondylolisthesis.  

If necessary, the peripheral nerves examination should include EMG testing to determine which nerves, to include the sciatic, the external popliteal (common peroneal), and the cutaneous nerve of the right thigh group, are involved and are impaired due to the Veteran's service-connected lumbar spine disability.  

Whether or not paralysis is shown in a nerve of the right thigh group, the examiner must review the October 2011 VA examination and comment on the clinical significance, or lack thereof, of the findings at that examination involving the Veteran's right external popliteal and external cutaneous nerves.  If possible, the examiner should state whether the findings from the October 2011 VA examination demonstrated "mild," "moderate," or "severe" incomplete paralysis in either the right external popliteal nerve or the right external cutaneous nerve.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

